--------------------------------------------------------------------------------

EXHIBIT 10.21
 
Thomas L. Gallagher
 
 
Riverside, CT 06878
(203) 561-3585 / tleogallagher@gmail.com


November 25, 2009


R. Scott Tobin
President and General Counsel
Health Discovery Corporation
2 East Bryan Street, Suite 601
Savannah, GA 31401


Dear Scott:


I am pleased to submit to you this letter of appointment in which Health
Discovery Corporation (the “Company”) agrees to the initial terms of my
employment with the Company, as follows:


Effective on December 1, 2009, I will join the Company as a W-2 employee with
the title of “Managing Director, SVM Diversified Strategies” with
responsibilities that include, but are not limited to, executing new licensing
opportunities for the Company’s SVM technology in the non-medical space, leading
the contemplated New York office of the Company if and when established, and
other related duties, while reporting to you and Steve Barnhill.


The Company will compensate me in the gross amount of $10,000 per month, plus an
agreed upon commission plan for licenses executed.  The Company and I will work
quickly to establish an appropriate commission agreement.


In addition, the Company agrees to provide standard medical benefits either
through a Company plan or through a payment or stipend for a plan of my choosing
at a cost not to exceed $1000 per month.  To the extent the Company implements
other employee benefits, I will be included in such programs.


If the foregoing meets with your approval, please sign the acknowledgement below
and return a copy to my attention at your earliest convenience.


Very best regards,


/s/ Thomas L. Gallagher


Thomas L. Gallagher


The foregoing is agreed and acknowledged by Health Discovery Corporation




By:  /s/ R. Scott Tobin
Name:  R. Scott Tobin
Title:    President and General Counsel
Authorized Representative
 